Citation Nr: 1501920	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-38 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran was granted a 30 percent rating for his PTSD in April 2009 and in an August 2010 rating decision the Veteran was granted a 50 percent rating for PTSD.  The Veteran's appeal was previously remanded by the Board in May 2014.  The May 2014 remand expanded the Veteran's appeal to include entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009). 

In February 2012, the Veteran testified at a videoconference Board hearing before the undersigned judge.  A transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Although the Board regrets further delay, the Board has determined that additional development is warranted.

The May 2014 Board remand, instructed the VA examiner to opine as to whether or not the Veteran's service-connected disabilities render him unemployable, and to suggest the type or types of employment the Veteran could be capable of engaging in, given his current skill set and educational background.  The July 2014 examiner gave a history of the impact of the Veteran's service-connected disabilities on his employability, and explained in the medical opinion, the Veteran's mental capacity, social skills, and comprehension.  The examiner opined that the Veteran was capable of securing and sustaining gainful employment; however, the examiner did not suggest the type or types of employment the Veteran could be capable of engaging in, given his current skill set and educational background.  Therefore an addendum opinion is needed.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   
  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek an addendum opinion from the VA examiner who conducted the July 2014 Social and Industrial examination (or another appropriate examiner if unavailable).  It is imperative that the claims file be made available to the examiner for review. 

In light of the examiner's opinion that the Veteran was capable of securing and sustaining gainful employment, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his service connected disabilities, given his current skill set and educational background.  The examiner should specifically consider and discuss the February 2012 "Record of Work Search" the Veteran provided in support of his claim that he is unemployable. 

2.  Thereafter, readjudicate the Veteran's claim for an increased rating for his PTSD, and entitlement to TDIU.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.
	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

